UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7443



JOHN D. STRASSINI,

                                              Plaintiff - Appellant,

          versus


2   UNNAMED   CAPTAINS;  SEVERAL  SERGEANTS;
D.A.R.T.; DETENTION OFFICERS, of Mecklenburg
County Sheriff’s Department, Jail Division;
CAPTAIN COLLINGS; CAPTAIN THOMAS, C. H.
HARRISON, Sergeant,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-00-238-3)


Submitted:   April 24, 2003                   Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Strassini, Appellant Pro Se. Scott Douglas MacLatchie,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Strassini appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Strassini v. Two

Unnamed Captains, No. CA-00-238-3 (W.D.N.C. Sept. 3, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2